Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      30-MAR-2021
                                                      01:12 PM
                                                      Dkt. 3 ODSAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          RICHARD RAPOZO,
                 Petitioner/Petitioner-Appellant,

                                vs.

                         STATE OF HAWAI#I,
                  Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1PR141000016)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           It appearing that the judgment on appeal in the above-

 referenced matter not having been filed by the Intermediate Court

 of Appeals at the time the application for writ of certiorari was

 filed, see Hawai#i Revised Statutes § 602-59(a) (2017)); see also

 Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2016),

           IT IS HEREBY ORDERED that Petitioner/Petitioner-

 Appellant’s application for writ of certiorari, filed March 25,

 2021, is dismissed without prejudice to re-filing the application

 pursuant to HRAP Rule 40.1(a) (2017)   (“The application shall be

 filed within thirty days after the filing of the intermediate
court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

          DATED:   Honolulu, Hawai#i, March 30, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2